HEI Exhibit 10

HAWAIIAN ELECTRIC INDUSTRIES, INC.

1990 Nonemployee Director Stock Plan

As Amended and Restated: May 2, 2006

 

1. Purposes of the Plan

The purposes of this Hawaiian Electric Industries, Inc. 1990 Nonemployee
Director Stock Plan are to provide participating directors with additional
incentives to improve the Company’s performance by increasing the level of stock
owned by such nonemployee directors to reinforce the participating directors’
role in enhancing shareholder value, and to provide an additional means of
attracting and retaining such nonemployee directors through the issuance of
Common Stock under the Plan as compensation to Nonemployee Directors. As amended
and restated herein, this Plan incorporates all amendments effective on or
before May 2, 2006, including provisions formerly memorialized in the Hawaiian
Electric Industries, Inc. 1999 Nonemployee Company Director Stock Grant Plan,
which is hereby superceded.

 

2. Definitions

When used herein, the following terms shall have the respective meanings set
forth below:

(a) “Annual Retainer” means the annual fee payable to all Nonemployee Company
Directors and Nonemployee Participating Company Directors as provided in
Section 6 below (exclusive of any expense reimbursements).

(b) “Annual Meeting of Shareholders” means the annual meeting of shareholders of
the Company, or any Participating Company, at which directors of the Company or
the Participating Company, as the case may be, are elected.

(c) “Board” means the Board of Directors of the Company.

(d) “Committee” means the Nominating and Corporate Governance Committee of the
Board or such other committee appointed from time to time by the Board to
administer the Plan in accordance with Section 4(a) hereof.

(e) “Common Stock” means the common stock, without par value, of the Company.

(f) “Company” means Hawaiian Electric Industries, Inc., a Hawaii corporation,
and any successor corporation.

(g) “Employee” means any officer or employee of the Company or any of its direct
or indirect subsidiaries or affiliates (whether or not such subsidiary or
affiliate participates in the Plan).

(h) “Nonemployee Company Director” means any person who is elected or appointed
to the Board of Directors of the Company and who is not an employee.



--------------------------------------------------------------------------------

(i) “Nonemployee Participating Company Director” means any person who is elected
or appointed to the Board of Directors of any one or more Participating
Companies and who is not an Employee.

(j) “Participating Company” means any direct or indirect subsidiary or affiliate
of the Company whose participation in the Plan has been approved by the Board.

(k) “Plan” means the Company’s 1990 Nonemployee Director Stock Plan, as amended
and restated as set forth herein, as it may be further amended from time to
time.

(l) “Stock Payment” means the grant of shares of Common Stock to Nonemployee
Company Directors or Nonemployee Participating Company Directors for services
rendered as a director of the Company or a Participating Company, as provided in
Section 7 hereof.

 

3. Shares of Common Stock Subject to the Plan

Subject to adjustment as provided in Section 9 below, the maximum aggregate
number of shares of Common Stock that may be issued under the Plan, when taken
together with any shares ever granted under the provisions of the Hawaiian
Electric Industries, Inc. 1999 Nonemployee Company Director Stock Grant Plan, is
300,000 shares. The Common Stock to be issued under the Plan will be made
available from authorized but unissued shares of Common Stock, and the Company
shall set aside and reserve for issuance under the Plan said number of shares.

 

4. Administration of the Plan

(a) The Plan will be administered by the Committee, which will consist of three
or more Nonemployee Company Directors. Members of the Committee need not be
members of the Board. The Company shall pay all costs of administration of the
Plan.

(b) Subject to the express provisions of the Plan, the Committee has and may
exercise such powers and authority of the Board as may be necessary or
appropriate for the Committee to carry out its functions under the Plan. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority (i) to determine all questions of fact that may arise under the
Plan, (ii) to interpret the Plan and to make all other determinations necessary
or advisable for the administration of the Plan, and (iii) to prescribe, amend,
and rescind rules and regulations relating to the Plan, including, without
limitation, any rules which the Committee determines are necessary or
appropriate to ensure that the Company, each Participating Company and the Plan
will be able to comply with all applicable provisions of any federal, state or
local law, including securities laws and laws relating to the withholding of
tax. All interpretations, determinations, and actions by the Committee will be
final, conclusive, and binding upon all parties. Any action of the Committee
with respect to the administration of the Plan shall be taken pursuant to a
majority vote at a meeting of the Committee (at which members may participate by
telephone) or by the unanimous written consent of its members.

 

- 2 -



--------------------------------------------------------------------------------

(c) Neither the Company, nor any Participating Company, nor any representatives,
employees or agents of the Company or any Participating Company, nor any member
of the Board or the Committee or any designee thereof will be liable for any
damages resulting from any action or determination made by the Board or the
Committee with respect to the Plan or any transaction arising under the Plan or
any omission in connection with the Plan in the absence of willful misconduct or
gross negligence.

 

5. Participation in the Plan

(a) All Nonemployee Company Directors and Nonemployee Participating Company
Directors shall participate in the applicable provisions of the Plan, subject to
the conditions and limitations of the Plan, so long as they remain eligible to
participate in the Plan.

(b) Nonemployee Company Directors and Nonemployee Participating Company
Directors shall be eligible for Annual Retainers pursuant to the terms of
Section 6 of the Plan and for Stock Payments pursuant to the terms of Section 7
of the Plan.

 

6. Determination of Nonemployee Directors’ Annual Retainers

The Committee shall meet annually to determine the Annual Retainer for all
Nonemployee Directors, subject to approval by the Board. Unless there are
material changes in the duties of a Nonemployee Company Director or a
Nonemployee Participating Company Director during the course of any calendar
year, the Annual Retainer shall not be determined more than once each calendar
year. The Annual Retainer shall be paid to each Nonemployee Company Director and
each Nonemployee Participating Company Director by the respective company for
which the person serves as a director. The Annual Retainer shall be paid at such
times and in such manner as may be determined by the Board or the Committee.

 

7. Determination of Nonemployee Directors’ Stock Payments

(a) Each Nonemployee Company Director who serves in that capacity immediately
following the date of the Annual Meeting of Shareholders of the Company shall
receive, in addition to the Annual Retainer payable to such Nonemployee Company
Director, a Stock Payment equal to one thousand four hundred ( 1,400) shares of
Common Stock for serving as a Nonemployee Company Director (two thousand
(2,000) shares in the case of the first Stock Payment to a Nonemployee Company
Director pursuant to this sentence). Each Nonemployee Participating Company
Director (who is not also a director of the Company) who serves in that capacity
immediately following the date of the Annual Meeting of Stockholders of one or
more Participating Companies shall receive, in addition to the Annual Retainer
payable to such Nonemployee Participating Company Director, a Stock Payment
equal to one thousand (1,000) shares of Common Stock for serving as a
Nonemployee Participating Company Director. Each Director who during any
calendar year becomes a Nonemployee Company Director or Nonemployee
Participating Company Director for the first time, other than at the Annual
Meeting of Shareholders (whether by election or appointment as a director of the
Company or a Participating Company), shall receive, in addition to any Annual
Retainer payable, a Stock Payment equal to two thousand (2,000) shares of Common
Stock (in the case of the Company) or

 

- 3 -



--------------------------------------------------------------------------------

one thousand (1,000) shares of Common Stock (in the case of a Participating
Company), for serving as a Nonemployee Company Director or Nonemployee
Participating Company Director, as the case may be. Such Stock Payments shall be
paid by the Company as soon as practicable following the date such director is
first elected or appointed to the Board of Directors of the Company or the Board
of Directors of a Participating Company, as the case may be.

(b) No Nonemployee Company Director or Nonemployee Participating Company
Director shall be required to forfeit or otherwise return to the Company any
shares of Common Stock issued to him or her as a Stock Payment pursuant to the
Plan notwithstanding any change in status of such director which renders him or
her ineligible to continue as a participant in the Plan.

 

8. Shareholder Rights

(a) Nonemployee Company Directors and Nonemployee Participating Company
Directors shall not be deemed for any purpose to be or have rights as
shareholders of the Company with respect to any shares of Common Stock except as
and when such shares are issued and then only from the date of issuance
therefore. No adjustment shall be made for dividends or distributions or other
rights for which the record date precedes the date of such issuance.

(b) Subject to the provisions of Section 8(a) above, Nonemployee Company
Directors and Nonemployee Participating Company Directors will have all rights
of a shareholder with respect to Common Stock issued, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.

 

9. Adjustment for Changes in Capitalization

If the outstanding shares of Common Stock of the Company are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, combination of shares, rights
offering, distribution of assets or other distribution with respect to such
shares of Common Stock or other securities or other change in the corporate
structure or shares of Common Stock, the maximum number of shares and/or the
kind of shares that may be issued under the Plan may be appropriately adjusted
by the Committee. Any determination by the Committee as to any such adjustment
will be final, binding, and conclusive. The maximum number of shares issuable
under the Plan as a result of any such adjustment shall be rounded up to the
nearest whole share.

 

10. Continuation of Director or Other Status

Nothing in the Plan or in any instrument executed pursuant to the Plan or any
action taken pursuant to the Plan shall be construed as creating or constituting
evidence of any agreement or understanding, express or implied, that the Company
or any other Participating Company, as the case may be, will retain a
Nonemployee Company Director or Nonemployee Participating Company Director as a
director or in any other capacity for any period of time or at a particular

 

- 4 -



--------------------------------------------------------------------------------

retainer or other rate of compensation, as conferring upon any director any
legal or other right to continue as a director or in any other capacity, or as
limiting, interfering with or otherwise affecting the right of the Company or a
Participating Company to terminate a director in his or her capacity as a
director or otherwise at any time for any reason, with or without cause, and
without regard to the effect that such termination might have upon him or her as
a participant under the Plan.

 

11. Compliance with Government Regulations

Neither the Plan nor the Company shall be obligated to issue any shares of
Common Stock pursuant to the Plan at any time unless and until all applicable
requirements imposed by any federal and state securities and other laws, rules,
and regulations, by any regulatory agencies or by any stock exchanges upon which
the Common Stock may be listed have been fully met. As a condition precedent to
any issuance of shares of Common Stock and delivery of notice of share ownership
evidencing such shares pursuant to the Plan, the Board or the Committee may
require a Nonemployee Company Director or Nonemployee Participating Company
Director to take any such action and to make any such covenants, agreements and
representations as the Board or the Committee, as the case may be, in its
discretion deems necessary or advisable to ensure compliance with such
requirements. The Company shall in no event be obligated to register the shares
of Common Stock issued or issuable under the Plan pursuant to the Securities Act
of 1933, as now or hereafter amended, or to qualify or register such shares
under any securities laws of any state upon their issuance under the Plan or at
any time thereafter, or to take any other action in order to cause the issuance
and delivery of such shares under the Plan or any subsequent offer, sale or
other transfer of such shares to comply with any such law, regulation or
requirement. Nonemployee Company Directors and Nonemployee Participating Company
Directors are responsible for complying with all applicable federal and state
securities and other laws, rules and regulations in connection with any offer,
sale or other transfer of the shares of Common Stock issued under the Plan or
any interest therein including, without limitation, compliance with the
registration requirements of the Securities Act of 1933, as amended (unless an
exemption therefrom is available), or with the provisions of Rule 144
promulgated thereunder, if available, or any successor provisions.

 

12. Nontransferability of Rights

No Nonemployee Company Director or Nonemployee Participating Company Director
shall have the right to assign the right to receive any Stock Payment or any
other right or interest under the Plan, contingent or otherwise, or to cause or
permit any encumbrance, pledge or charge of any nature to be imposed on any such
payment (prior to the issuance of notice of share ownership evidencing such
Stock Payment) or any such right or interest.

 

13. Amendment and Termination of Plan

(a) The Board will have the power in its discretion, to amend, suspend or
terminate the Plan at any time. No such amendment will, without approval of the
shareholders of the Company:

 

- 5 -



--------------------------------------------------------------------------------

(i) Change the class of persons eligible to receive Stock Payments under the
Plan or otherwise modify the requirements as to eligibility for participation in
the Plan; or

(ii) Increase the number of shares of Common Stock which may be issued under the
Plan (except for adjustments as provided in Section 9 hereof).

(b) No amendment, suspension or termination of the Plan will, without the
consent of the Nonemployee Company Director or Nonemployee Participating Company
Director, alter, terminate, impair, or adversely affect any right or obligations
under any Stock Payment previously granted under the Plan to such Participant,
unless such amendment, suspension or termination is required by applicable law.

(c) Notwithstanding the foregoing, the Board may, without further action by the
shareholders of the Company, amend the Plan or modify Stock Payments under the
Plan (i) in response to changes in securities or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan, or
(ii) to comply with stock exchange rules or requirements.

 

14. Governing Law

The laws of the State of Hawaii shall govern and control the interpretation and
application of the terms of the Plan.

 

15. Effective Date and Duration of the Plan

The Plan, as amended and restated herein, will become effective as of May 2,
2006. Unless previously terminated by the Board, the Plan will terminate on
April 27, 2010.

 

- 6 -